PER CURIAM.
Appellant brings this appeal from an order dismissing with prejudice her amended class action complaint. We affirm in part and reverse in part.
The trial court correctly determined that the statute of limitations set forth in the Federal Truth in Lending Act was applicable to Count I of appellant’s complaint. 15 U.S.C. 1667d(c) (West & Supp.1991). As the lease in question had expired more than one year prior to the initiation of this action, the court correctly dismissed Count I. As to Count II of appellant’s complaint, appellee concedes that the trial court’s dismissal of this count was in error. Therefore, we reverse the order dismissing appellant’s complaint, only as to Count II.
Ruling on appellant’s motion for appellate attorney’s fees is deferred pending the outcome of her case in the lower court. If appellant prevails in the lower court, she would be entitled to attorney’s fees for the instant appeal.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
LETTS, WARNER and POLEN, JJ., concur.